413 So. 2d 855 (1982)
FORT LAUDERDALE BOARD OF ADJUSTMENT and City of Fort Lauderdale, Petitioners,
v.
Charles E. NASH, III, Respondent.
No. 82-9.
District Court of Appeal of Florida, Fourth District.
May 12, 1982.
*856 Donald R. Hall, City Atty., and T.J. Ansbro, Jr., Asst. City Atty., Fort Lauderdale, for petitioners.
Arthur M. Wolff of Wolff & Gora, P.A., Fort Lauderdale, for respondent.
BERANEK, Judge.
Petitioners, Fort Lauderdale Board of Adjustment and City of Fort Lauderdale, seek review of an order of the Circuit Court which reversed a decision of the municipal Board of Adjustment. Respondent, Charles E. Nash, III, was an applicant seeking a residential set-back zoning variance before the Board, which unanimously denied his application. Respondent subsequently filed a petition for writ of certiorari to the Broward County Circuit Court seeking to overturn the decision of the Board. The Circuit Court entered an order dated November 3, 1981, granting the petition and reversing the Board's decision. The Circuit Court ruled petitioner was entitled to the variance.
Petitioners contend that the Circuit Court departed from the essential requirements of law in that it exceeded the limitations of review to which it was confined. A reviewing court's consideration in a certiorari proceeding is restricted solely to the record of the proceeding conducted by the administrative agency on which its questioned order is based. Dade County v. Marca, S.A., 326 So. 2d 183 (Fla. 1976). In reviewing the record before us, we find that the trial court personally inspected both the property and the surrounding area. This inspection constituted important independent evidence beyond that contained in the record of the Board's proceedings. This inspection occurred out of the presence of the attorneys or parties. We grant the writ of certiorari and remand to the trial court for further consideration confined solely to the record of the proceedings before the Board.
CERTIORARI GRANTED.
GLICKSTEIN and DELL, JJ., concur.